Citation Nr: 0101973	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  97-28 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spinal stenosis with impingement of sciatic nerve 
at L4-5 and L5-S1.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from May 1984 to May 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for a 
lumbar spine disability, and evaluated the disability as 10 
percent disabling.  The grant was effective May 16, 1995.  
Jurisdiction over the veteran's claims folder currently 
resides with the Houston, Texas RO.  

The claim was remanded in April 2000 for additional 
development to include a VA examination.  The issue has now 
been forwarded to the Board for appellate review. 


FINDINGS OF FACT

1.  For the period from May 16, 1995 to August 9, 2000, 
residuals of lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1 consisted of subjective low 
back pain with radiation to the right lower extremity; slight 
limitation of motion, mild pain on motion, and mild 
paravertebral muscle spasm.  

2.  For the period on and after August 10, 2000, residuals of 
lumbar spinal stenosis with impingement of sciatic nerve at 
L4-5 and L5-S1 is manifested principally by lumbar stenosis 
with impingement of sciatic nerve at L4-5 and L5-S1, rare 
pain in the back and leg with some numbness in the right 
anterior thigh; some slight diminished knee jerk on the 
right, mild degenerative changes at L5-S1; but without 
visible manifestations of pain, muscle atrophy, muscle spasm, 
listing or weakness; and with minimal impact on the veteran's 
ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 
20 percent for lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1 from May 16, 1995, to August 
9, 2000, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.50, 4.71a, 
Diagnostic Codes (DCs) 5003, 5292, 5293, 5295 (2000).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1 on and after August 10, 2000 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.40, 4.45, 4.50, 4.71a, DCs 5003, 5292, 5293, 
5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen for recurring back problems.  His 
symptoms were ultimately diagnosed as mechanical low back 
pain with protruding disc.  It was noted that the veteran was 
minimally responsive to conservative treatment.  He was 
discharged with severance pay.  Service connection was 
established for the veteran's low back disorder upon rating 
action in January 1997.  A 10 percent evaluation was assigned 
effective from May 16, 1995, the day following his discharge 
from service.  

Post-service records include a VA examination report from 
January 3, 1996.  At that time the veteran reported low back 
pain on a daily basis with some pain and numbness involving 
the right lower extremity.  Forward flexion of the lumbar 
spine was limited to 75 degrees, extension backwards was 
limited to 15 degrees, right lateral flexion was limited to 
20 degrees, left lateral flexion was limited to 30 degrees, 
rotation to the right was limited to 25 degrees and rotation 
to the left was limited to 30 degrees.  There was mild pain 
on motion.  There were no fixed deformities and no posture 
abnormalities.  There was also mild paravertebral muscle 
spasm.  Lumbar spine X-rays were unremarkable.  The final 
diagnoses included spinal stenosis involving the lumbar spine 
with impingement of the sciatic nerve at L4-L5 and L5-S1 with 
limitation of motion in the lumbar spine by MRI.  

VA neurological examination on a consultation basis in 
January 1996 showed that the veteran complained of numbness 
in the back and other areas.  Following examination, the 
examiner's impression was that the veteran had a relatively 
odd series of symptoms, mainly involving around the numbness 
that occurred in 1986 and had remained the same sine then.  
The distribution would be suggestive of some type of cervical 
cord lesion and multiple sclerosis would be a possibility.  
The cape distribution might suggest syringomyelia.  A VA 
psychiatric examination on a consultation basis noted that 
the veteran rode a bike and played golf.  He considered 
himself "rather active."  

Upon VA examination on February 18, 1999, the veteran stated 
that since his discharge he still had right leg pain that 
radiated down from the hip to the anterior aspect of the 
right thigh.  He denied any radiation past the knee.  The 
back pain and right leg symptoms were constant.  It flared up 
2-3 times per week resulting in the need to lie down.  He 
missed about 10 days of work per year due to these symptoms.  
On physical examination, range of motion of the lumbar spine 
was limited by his body habitus to about 50 degrees of 
forward flexion.  There was 15 degrees of bilateral side 
bending.  Neurological evaluation revealed physiologic and 
symmetrical reflexes, strength and sensation of both lower 
extremities, normal internal and external rotation of the 
hips, normal pulses, and negative straight leg raising 
bilaterally.  X-ray was basically unremarkable.  The 
diagnosis was mechanical back pain with possible high lumbar 
radiculopathy.  

The examiner who conducted the most recent VA examination on 
August 10, 2000, noted that an electromyographic (EMG) 
examination and nerve conduction velocity (NCV) study from 
March 1999 was interpreted as showing EMG findings consistent 
with a right L3 radiculopathy.  This examination report 
reflects that the veteran reported rare pain in the back and 
leg.  He still had some numbness through the right anterior 
thigh.  His treatment regimen included seeing a chiropractor.  
On physical examination, he had excellent range of motion of 
the lumbar spine in flexion, extension, and right and left 
side bending.  Toe and heel walking were within normal 
limits.  His neurological evaluation revealed physiologic and 
symmetrical reflexes, strength, and sensation with some 
slight diminished knee jerk on the right.  He had symmetrical 
thigh circumference.  X-ray showed mild degenerative changes 
at L5-S1.  These changes were described as "really 
minimal."  The physician's impression was lumbar 
radiculopathy.  The examiner added that on this evaluation, 
no pain was visibly manifested.  There was no evidence of 
muscle atrophy, spasm, listing, or weakness.  Sensory changes 
consistent with L3 dermatomal loss were noted.  Diminished 
ankle jerk consistent with a right L3 radiculopathy was 
noted.  In the examiner's opinion, the veteran had spinal 
stenosis resulting in a right L3 radiculopathy that had 
minimal impact on his ability to work.  When asked 
specifically if his injury impacted on his ability to work, 
the veteran responded in the negative.  

Duty to Assist

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

In this case, the Board concludes that the requirements of 
the Veterans Claims Assistance Act of 2000 have been met.  
Multiple examinations have been provided and all available 
medical records have been obtained.  The veteran has been 
notified of the evidence that was obtained, and was provided 
the opportunity to report all relevant treatment that could 
substantiate his claim.

The veteran's representative argues that the RO failed to 
comply with paragraphs two and three of the instructions 
contained in the Board's April 2000 remand.  The 
representative did not specify what aspects of those 
instructions were no complied with.  The paragraphs had to do 
with the information to be obtained on an examination and 
with the RO's duty to insure that the examination complied 
with the Board's instructions.  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

As instructed in the Board's remand, the examiner reviewed 
the claims folder and the remand, determined whether 
additional testing was necessary, evaluated the veteran's 
pain in accordance with the guidance provided to the Board in 
DeLuca v. Brown, 8 Vet App 202 (1995), characterized the 
range of motion, and expressed an opinion as to the impact of 
the veteran's back disability on his ability to maintain 
gainful employment.

The examiner did not specify the range of motion in degrees, 
but did describe the range of motion as "excellent" in all 
plains.  This description does permit a determination as to 
whether the veteran has "mild." "moderate," or "severe" 
limitation of motion under DC 5292, or loss of lateral spine 
motion or flexion under DC 5295.  The examiner was asked to 
specify whether there were any periods since the grant of 
service connection when the back disability was better or 
worse than on the current examination.  The examiner 
responded that such a determination was not possible without 
having examined the veteran at the time service connection 
was granted.  Since the examiner indicated that it would not 
be possible to supply the requested opinion, another remand 
to obtain that opinion would be futile.  In sum, the Board 
finds that the RO substantially complied with the Board's 
remand instructions.

Merits

When service connection for the veteran's low back disorder 
was granted upon rating decision in January 1997, a 10 
percent evaluation was assigned based on DC 5293 regarding 
IDS.  The 10 percent rating represented mild symptoms as set 
out in DC 5293.  To warrant an increased rating under that 
code, IDS of moderate degree with recurring attacks would 
have to be shown.  The evidence shows that the veteran had 
mild pain on motion, mild paravertebral muscle spasm and 
exhibited slight limitation of lumbar range of motion.  These 
findings do not rise to the degree that would warrant a 20 
percent rating under DC 5293.

Since he had only mild limitation of motion, he would not 
meet the criteria for an increased evaluation under 5292 
regarding limitation of motion.  However, it is the Board's 
conclusion that the pain on motion with slight limitation, 
and mild spasm does meets the criteria under DC 5295 for a 20 
percent rating.  For a 20 percent rating under that code, 
there must be muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.

A rating in excess of 20 percent is not warranted during this 
period as the evidence does not reflect the list of symptoms 
provided under that code for a 40 percent rating.  For 
example, listing of the whole spine to the opposite side, 
marked limitation of forward bending in standing position, or 
narrowing or irregularity of joint space.  The evidence of 
record at this time also reflects that the veteran considered 
himself active as he biked and golfed.  Little functional 
limitation is shown.  All reasonable doubt was resolved in 
the veteran's favor to reach this favorable determination.  

Thus, the Board finds that the evidentiary record supports an 
initial grant of 20 percent for the low back, effective from 
May 16, 1995.  

The examination conducted in February 1999 did not contain 
findings as to whether the veteran continued to experience 
muscle spasm, although the findings did suggest that he 
continued to experience some limitation of motion (although 
much, if not all of the limitation was attributed to body 
habitus rather than the service connected back disability).  

The August 2000, examination shows that the veteran was not 
experiencing muscle spasm and had no limitation of motion.  
Thus he no longer met the criteria for a 20 percent 
evaluation under DC 5295.

He also did not meet the criteria for a 20 percent evaluation 
under other DCs applicable to evaluating back disability.  He 
did not have moderate limitation of motion so as to warrant a 
20 percent rating under DC 5292, and he had only mild 
symptomatology from the spinal stenosis, while moderate 
symptomatology is required for a 20 percent evaluation under 
DC 5293. Neurological examination in 1999 was unremarkable, 
and neurological testing in 2000 reflected only slightly 
diminished knee jerk on the right, and sensory changes 
consistent with L3 dermatomal loss were noted, but no pain 
was visibly manifested, and there was no evidence of muscle 
atrophy, spasm, listing or weakness.

Based on these clinical findings, it is the Board's 
conclusion that a 10 percent evaluation under DC 5292 is 
warranted for the period on and after the VA examination 
conducted August 8, 2000.  

In deciding the low back disability increased rating issue 
herein, the Board has considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45, 4.59, which relate to functional 
loss due to pain, weakness or other musculoskeletal 
pathology.  The Board has taken into account the veteran's 
reports of pain in providing the 10 and 20 percent 
evaluations for his disability.  The record does not show 
that he has additional loss of motion do to functional 
factors as described in §§ 4.40, 4.45, 4.59.  On the August 
2000 VA examination the examiner specifically found that 
there were no visible manifestations of pain, no atrophy, and 
no weakness.  The remainder of the evidence does not show 
such symptomatology.

Under the provisions of 38 C.F.R. § 3.321 (2000), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.

VA need not consider entitlement to an extraschedular 
evaluation where such entitlement is not raised by the 
veteran or the record.  Shipwash.  In this case the RO 
considered the question of referral of the veteran's claims 
for assignment of an extraschedular evaluation in the 
statement of the case issued in September 1997.  

The record in this case does not raise the question of 
entitlement to an extraschedular evaluation since the veteran 
has not required any periods of hospitalization for his 
disabilities, and he has been maintaining successful 
employment.  Further, he has reported that his disability 
does not interfere with employment and the August 2000 
examiner found that the disability caused no more than 
minimal interference with employment.

ORDER

The criteria for entitlement to an initial evaluation of 20 
percent for lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1 from May 16, 1995, to August 
9, 2000, have been met. 

The criteria for entitlement to an evaluation in excess of 10 
percent for lumbar spinal stenosis with impingement of 
sciatic nerve at L4-5 and L5-S1 from August 10, 2000 have not 
been met.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

